 


109 HR 3779 IH: National Women’s Rights History Project Act of 2005
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3779 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Ms. Slaughter (for herself, Mr. Brown of Ohio, Ms. Ginny Brown-Waite of Florida, Mrs. Capito, Mr. Case, Mr. Filner, Mr. Gonzalez, Ms. Eddie Bernice Johnson of Texas, Mrs. Maloney, Mr. McDermott, Mr. McGovern, Mr. George Miller of California, Mr. Owens, Mr. Peterson of Minnesota, Ms. Wasserman Schultz, Ms. Solis, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize the Secretary of the Interior to establish a commemorative trail route in connection with the Women’s Rights National Historical Park to link properties that are historically and thematically associated with the struggle for women’s suffrage, and for other purposes. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the National Women’s Rights History Project Act of 2005. 
(b)FindingsCongress finds the following: 
(1)The women’s rights movement is one of the three great protest traditions in United States history, sharing that status with the struggle for racial equality and the labor movement. 
(2)On July 19, 1848, a group of activists including Elizabeth Cady Stanton, Lucretia Mott, and Mary Ann M’Clintock, convened the first Women’s Rights Convention at Wesleyan Chapel in Seneca Falls, New York. During the Convention, 68 women and 32 men signed the Declaration of Sentiments calling for a broad array of rights for women, including suffrage. 
(3)Under the leadership of Elizabeth Cady Stanton and Susan B. Anthony, the National American Women Suffrage Association (NAWSA) was formed. NAWSA was instrumental in securing passage of the 19th amendment, which amended the Constitution to give women the right to vote. The 19th amendment was passed by Congress on June 4, 1919, and was ratified on August 18, 1920. 
(4)Susan B. Anthony formed the Equal Rights Association, refuted ideas that women were inferior to men, and fought for women’s right to vote. She also campaigned for the rights of women to own property, to keep their own earnings, and to have custody of their children. In 1900, she persuaded the University of Rochester to admit women.  
(5)In the late 19th and early 20th centuries, the women’s movement expanded to also play a critical role in shaping policies on economic and social welfare.  
2.Establishment of Votes for Women History Trail Route as feature of women’s rights national historical parkTitle XVI of Public Law 96–607, which established the Women’s Rights National Historical Park, is amended by inserting after section 1601 (16 U.S.C. 410ll) the following new section: 
 
1602.Votes for Women History Trail Route 
(a)FindingThere is an opportunity for the Women’s Rights National Historical Park in Seneca Falls and Waterloo, New York, to work in partnership with historically and thematically related properties in the corridor between Syracuse and Rochester, New York, including the Susan B. Anthony House, to tell the story of the 72-year fight for women’s suffrage.  
(b)Establishment of Trail RouteThe Secretary of the Interior, acting through the Director of National Park Service, with concurrence of the agency having jurisdiction over the relevant roads, is authorized to designate a vehicular tour route, to be known as the Votes for Women History Trail Route, to link properties in the State of New York that are historically and thematically associated with the struggle for women’s suffrage in the United States. 
(c)AdministrationThe Votes for Women History Trail Route shall be administered by the National Park Service through the Women’s Rights National Historical Park. 
(d)ActivitiesTo facilitate the establishment of the Votes for Women History Trail Route and the dissemination of information regarding the Trail Route, the Secretary shall— 
(1)produce and disseminate appropriate educational materials regarding the Trail Route, such as handbooks, maps, exhibits, signs, interpretive guides, and electronic information; 
(2)coordinate the management, planning, and standards of the auto route in partnership with participating properties, other Federal agencies, and State and local governments; 
(3)create and adopt an official, uniform symbol or device to mark the Votes for Women History Trail Route; and 
(4)issue guidelines for the use of such symbol or device. 
(e)Elements of Trail RouteThe Secretary may designate as an official stop on the Votes for Women History Trail Route any of the following properties, subject to the consent of the owner of the property: 
(1)All units and programs of Women’s Rights National Historical Park that pertain to the struggle for women’s suffrage. 
(2)Other Federal, State, local, and privately owned properties that the Secretary determines have a verifiable connection to the struggle for women’s suffrage. 
(3)Other governmental and nongovernmental facilities and programs of an educational, commemorative, research, or interpretive nature that the Secretary determines to be directly related to the struggle for women’s suffrage. 
(f)Cooperative agreements and memoranda of understanding 
(1)AuthorizedTo facilitate the establishment of the Votes for Women History Trail Route and to ensure effective coordination of the Federal and non-Federal properties designated as stops along the Trail Route, the Secretary is authorized to enter into cooperative agreements and memorandums of understanding with, and provide technical and financial assistance to, other Federal agencies, the State of New York, localities, regional governmental bodies, and private entities. 
(2)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Interior such sums as are necessary for the period of fiscal year 2006 through fiscal year 2010 to provide financial assistance to cooperating entities pursuant to agreements or memorandums entered into under paragraph (1).. 
3.National Women’s Rights History Project National Registry 
(a)In generalThe Secretary of the Interior is authorized to make annual grants to State historic preservation offices for up to 5 years to assist those State historic preservation offices in surveying, evaluating, and nominating women’s rights history properties to the National Register of Historic Places. The Secretary shall ensure that the National Register travel itinerary website, “Places Where Women Made History” is updated to contain the results of the inventory and links to websites related to places on the inventory when such links are available. 
(b)EligibilityWhen offering grants under subsection (a), the Secretary shall give priority grants related to properties associated with the multiple facets of the women’s rights movement such as politics, economics, education, religion, and social and family rights.  
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Interior to carry out this section such sums as are necessary for the period of fiscal year 2006 through fiscal year 2010. 
4.National Women’s Rights History Project Partnerships Network 
(a)In generalThe Secretary of the Interior is authorized to make matching grants and technical assistance for development of a network of governmental and nongovernmental entities whose purpose is to provide interpretive and educational program development of national women’s rights history, including historic preservation. Matching grants for historic preservation specific to the network may be made available through State historic preservation offices. The network shall be managed through a nongovernmental entity, identified by the Secretary of the Interior through a competitive process. The nongovernmental managing entity shall work in partnership with the National Park Service and State historic preservation offices to coordinate operation of the network.  
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Interior to carry out this section such sums as are necessary for the period of fiscal year 2006 through fiscal year 2010. 
 
